Title: To Benjamin Franklin from Félix Vicq d’Azyr, [before 19 February 1782]
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin


Monsieur
[before February 19, 1782]
La societé Royale de medecine m’a chargé de Vous adresser pour sa seance publique des billets dont vous Pouvés disposer, elle vous prie tres instemment d’honnorer Cette assemblée de Votre Presence Comme Vous L’avés fait Plusieurs fois. Cette Compagnie qui se glorifie de Vous Compter au Nombre de ses membres vous Recevra avec Le meme Plaisir et Le meme empressement.
Jai Lhonneur detre avec beaucoup de Respect Monsieur Votre tres humble et Tres obeissant serviteur
Vicq D’azyr
Elle joint ici des billets pour Monsieur votre petit fils.M. franklin
 
Notation: Vicq d’Azir. Fevr. 1782.
